DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 08/23/2021 have been received and entered into the case record.
Claims 25-48 are pending in the application.
Claims 35 and 36 are amended.
Claims 25-34 and 43-48 are withdrawn from consideration as being drawn to a nonelected invention.
Claims 35-42 are examined on the merits




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, SEQ ID NO.’s are disclosed for both alpha and beta chain species of TRAV24 and TRBV2 as seen in claim 36. While the genus encompasses a large number of variants and molecules that have the same activity and function and the genus encompasses a large number of variants and molecules that have a different structure, the specification does not describe the complete structure of a representative number of species of the large genus of alpha chains of SEQ ID NO 79-120 or beta chains of SEQ ID NO 121 to 161 or SEQ ID NO 62 and 63 or a variant thereof of each of said SEQ ID NO disclosed having at least 80% sequence identity with said sequences as recited in claim 36 and 37.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is that it has 80% identity to the sequences disclosed. Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of molecules since by Applicant’s definition of TRAV24 or TRVB2 encoding sequences and fragments or variants thereof all members of the claimed genus will have that characteristic.
The invention of dependent claim 38 require the use of the inventions of Claim 35, 36, and 37 and therefore are likewise rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Applicant’s attention is directed to MPEP 2163 regarding Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement. 
In conclusion, Applicant’s disclosure of SEQ ID NOs of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus of all of the SEQ ID NOs and variants there of having 80% sequence identity at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vingert et al. (2010. PloS pathogens: 1-15; IDS Reference No. 1 filed on 1/23/2019) in view of Schmitt et al. (US20160083449) and Szymczak et al. (2004. Nature Biotechnology 22(5):589-594)
Regarding claim 35, 39 and 40, Vingert et al. teaches TCRs isolated from HIV controllers who are rare individuals who spontaneously control HIV replication in the absence of antiretroviral treatment (p.1). Emerging evidence indicates that controllers suppress HIV replication through a very active immunological process. Vingert et al. analyzed the Vb repertoire of patient derived primary CD4+ T cells lines which were Gag293-specific from HIV controllers and found the beta chain can comprise of Vb2 (i.e. TRVB2) (Fig. 5). Vingert et al. does not specifically teach nucleic acid sequences nor does Vingert et al. teach a nucleic acid encoding an alpha variant chain. 
	Schmitt et al. teaches nucleic acids encoding TCRs which have a high affinity and enhanced affinity specific for human Wilms tumor protein 1 (WT-1) epitopes for use in treating diseases or disorders, such as cancer cells that overexpress WT-1 (Abstract). More specifically Schmitt et al. teaches SEQ ID NO: 107 and 125 which have 86.7%, 91.1%, and 82.2% identity in regards to SEQ ID NO: 113, 114, and 116 of the instant application respectively of the alpha chain of a TCR (p. 66, 77).
	Szymczak et al. teaches 2A peptides are capable of linking TCR alpha and beta chains (Abstract, p.589). Additionally, 2A peptides can be used for the stoichiometric coexpression of at least four different proteins in vitro and in vivo. Expression of the 2A peptide–linked proteins appears to be very stable in cell lines and mice. In separate studies, long-term, stable expression of 2A peptide–linked TCRαβ proteins in mice was seen up to 7 months post-transfer (p. 589, 591). Furthermore, Yang et al. 2A peptides to generate multicistronic retroviral vectors, it seems likely that these could also be used in other gene therapy delivery systems such as recombinant adeno-associated virus (rAAV) (p. 591).
	It would be obvious to one of ordinary skill in the art to combine the Gag293-specific beta chain of Vingert et al. with the nucleic acid alpha chain of Schmitt et al. utilizing a 2A peptide as disclosed by 
	Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 35, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vingert et al. (supra) in view of Schmitt et al. (supra) and Szymczak et al. (supra) as applied to claims 35, 39, and 40 above, and in further view of Kim et al. (2012. PlOs One 7(11): 1-11)
Regarding claims 41 and 42, as illustrated above, the teachings of Vingert et al., Schmitt et al. and Szymczak et al. provide for a nucleic acid molecule with alpha and beta chains encoding for TRAV24 and TRVB2 that can be utilized in gene therapy systems such as vectors comprising recombinant adeno-associated viruses. These references do not disclose a lentiviral vector comprising lentiviral cis-active elements wherein the nucleic acid molecule is contained in a transcription unit nor that the lentiviral sequences are from viral species such as HIV, SIV, VMV, CAEV, EIAV, FIV, or BIV.
Kim et al. aim to teach possible modifications on the viral packaging signal sequence, Psi (Ψ), which must be placed immediately downstream of the 5′ LTR in transgene plasmid in order to package and deliver a transgene mRNA. Psi (Ψ) is a highly structured RNA sequence, consisting of four stem-loop (SL) structures that has a strong affinity to the nucleocapsid (NC) domain of Gag and has been shown to be critical for viral genomic RNA packaging as well as gene delivery efficiency (p. 1). The lentiviral vector utilizes genomic sequences of viral species derived from HIV-1 (p. 2).

Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US20160083449) in view of Akiyama (JP2008263950A)
	Schmitt teaches nucleic acids encoding TCRs which have a high affinity and enhanced affinity specific for human Wilms tumor protein 1 (WT-1) epitopes for use in treating diseases or disorders, such as cancer cells that overexpress WT-1 (Abstract). More specifically Schmitt et al. teaches SEQ ID NO: 107 and 125 which have 86.7%, 91.1%, and 82.2% identity in regards to SEQ ID NO: 113, 114, and 116 of the instant application respectively of the alpha chain of a TCR (i.e. a nucleic acid encoding at least part of the alpha chain of a TCR). Regarding claim 37, Schmitt does not teach the nucleic acid sequence comprising or consisting of SEQ ID NO: 62 or 63 or a variant there of having at least 80% identity. 
	Akiyama teaches sequences of novel t-cell receptor beta and alpha chain genes for preparing recombinant vectors useful in composition for treating disease (Abstract). Akiyama’s SEQ ID NO: 65 (Claim 4) has a 94.2% sequence identity to SEQ ID NO: 62 of the instant application and is disclosed as an alpha chain gene. 
	It would be obvious to one of ordinary skill in the art to substitute the alpha chain nucleic acid TCR sequence of Schmitt et al. with the nucleic acid sequence encoding an alpha chain of a TCR sequence as taught by Akiyama with a reasonable expectation of success. It would be substituting two known equivalent sequences encoding for alpha chains of TCRs for the same purpose of creating recombinant TCR vectors for treating disease. 
.
	
Response to Arguments
Applicant’s arguments filed 08/23/2021 have been fully considered regarding the specification objection, 112(d) and 102 rejection and are persuasive. The specification objection, 102 rejection,and 112(d) rejection have been withdrawn.
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive regarding the written description and 103 rejections. 
Regarding the 112(a) Written Description rejection, Applicant states that claim 35 has been amended to no longer recite fragments thereof, obviating the rejection.
While Written Description is now met in claim 35, claims 36-38 still lack written description for the variants with 80% sequence identity of the list of nucleotide sequences found in the alpha and beta chains.
Regarding the 103 rejection, Applicant states that the amended claims recite a unique combination of nucleic acid sequences and alpha and beta chains that have unique features recited in the claims that that Examiner does not provide rationale to modify and combine the art with a reasonable expectation of success.
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Examiner does provide motivation to combine with a reasonable expectation of success throughout the rejections. In the rejection of 35, 39 and 40, Examiner provides the motivation to .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632